DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.

Response to Arguments
Applicant’s arguments, see remarks, filed 2/28/2022, with respect to claims 1-4 and 6 have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.  The claims have also been amended to contain new issues of the coagulation reactor having an electrode pair extending through at least a portion of the chamber, such that aqueous fluid received by the chamber passes between and around the electrode pair. Upon further search and consideration, new prior art has been discovered and applied below. 
The Examiner notes the new rejections are based on the Schwartzel WO 2008150541 A1 reference having a series of reactors and the reactors in the series being modified for enhanced effects. 
Allowable Subject Matter
The indicated allowability of claims 16 and 18 is withdrawn in view of the newly discovered reference(s) to Liu CN 103232095 A1.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartzel WO 2008150541 A1 in view of Liu CN 103232095 A1, further in view of De Ruiter WO 2012112029 A1.
With respect to claims 1-4 and 16, the Schwartzel WO 2008150541 A1 reference discloses in paragraph 0030 the use of a series of electrolytic cells (figure 1 91-93), capable of oxidation/reduction. The cells may or may not include ultrasonic emitters attaches to the electrolytic cells. The emitters have a range of 12-70 kHz (paragraph 0109) capable of generation cavitation. Therefore, the reference discloses three electrolytic cell reactors in series (paragraph 0141 and figure 1). The reactors have an inlet and outlet to provide the in-series flow. The Schwartzel reference does disclose in paragraph 0032 that the device is designed for use with any number or combination of types of electrodes including iron. 
The reference differs in that it does not disclose the use of a reactive media cell or in that the electrode pair(s) extend through at least a portion of the chamber, such that the aqueous fluid passes between and around the electrode pair. 
The Liu CN 103232095 A1 reference discloses in English translation of the Abstract, background, and description zero-valent iron (ZVI) filler material used in an electrolysis cell reactor having an inlet and outlet being used to rid water of contaminants such as Cr. The filler material may, in this case, inherently be stationary or moving depending on the fill level. If filled to capacity it would be considered stationary, and if filled less movement is capable of occurring.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Schwartzel reference to use the zerovalent iron electrolysis device of the Liu reference in place of one of the electrolysis devices of the Schwartzel reference, since it would provide the added benefit of removing contaminants from fluids such as water as desired by the Schwartzel.
The De Ruiter WO 2012112029 A1 reference discloses the English abstract, figure 1, and pages such as 4, a device and method of treating an aqueous solution comprising an electrochemical cell and transducers (more than 1) that are fluid facing. The arrangement allows for the fluid to flow between and around the electrodes. The reference further discloses the design enables a more intimate and therefore more effective treatment of such aqueous solution.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Schwartzel in view of Liu references to use the arrangement/reactor of the De Ruiter reference for a reactor, since it would provide the added benefit of enabling a more intimate and therefore more effective treatment of such aqueous solution as evidenced by De Ruiter.
It would be obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to locate the modified reactors above in any order, since the result of contaminant removal would still be achieved.
With respect to claim 6, the above applied modification does not disclose a plurality of flow through reactive media reactors. However, this would amount to duplication of parts, and would inherently increase the treatment delivered to the media.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Schwartzel in view of Liu in view of De Ruiter references to use a plurality of flow through reactive media reactors, since it would amount to duplication of parts to provide the added benefit of increased treatment such as evidenced by the series of reactors in the Schwartzel reference.
With respect to claim 18, the De Ruiter reference further discloses the use of electrical connections of the transducer 5 are not shown. These connections however can be powered by electrical wires, which run via one of the hollow spikes of mounting frame 4 to the outer world, where they are connected to an electrical power source (not shown) in the description of figure 1.
The reference is silent as to if the power supply is AC or DC. However, it is within the routine skill of one in the art to choose from AC or DC based on the available power type.  Places such as Europe use DC and places such as the US predominantly use AC. So, both AC and DC are well known. The power source is desired for the functionality of the device. 
it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Schwartzel in view of Liu in view of De Ruiter references to dc to power the reactors, since it would yield the expected result of supply the desired power for operation.
With respect to claim 20, the cavitation reactor is con figured to remove PFAS since it discloses a similar device with overlapping ranges, as disclosed in the rejection of claims 1 and 16.

 Allowable Subject Matter
Claims 5, 7, 11-14, 17, 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor fairly suggest a cavitation nozzle configured to receive aqueous fluid from the fluid inlet of the cavitation/electrocoagulation reactor and eject the aqueous fluid into the first longitudinal chamber; one or more ultrasonic transducers affixed to the walls of the first longitudinal chamber and located downstream of the cavitation nozzle.
The prior art does not disclose nor fairly suggest a separation unit having a fluid inlet, a fluid outlet and a solids outlet; a third oxidation/reduction electrolytic cell having a fluid inlet and a fluid outlet, wherein the fluid outlet of the separation unit is in fluid communication with the fluid inlet of the third oxidation/reduction electrolytic cell; and a dewatering unit having a solids inlet, a solid outlet, and a fluid outlet, wherein the solids outlet of the separation unit is in communication with the solids inlet of the dewatering unit.
The prior art does not disclose nor fairly suggest a cavitation nozzle configured to receive aqueous fluid from the fluid inlet of the cavitation/electrocoagulation reactor and eject the aqueous fluid into the155662347.1Application No.: 16/355,582Docket No.: 118717-8007.US01 Response to Office Action dated August 27, 2021longitudinal chamber, the one or more ultrasonic transducers being located downstream of the cavitation nozzle; and an electrode pair extending longitudinally through the longitudinal chamber.
The prior art does not disclose nor fairly suggest the cavitation electrocoagulation reactor further comprises a cavitation nozzle upstream of the chamber and configured to receive aqueous fluid from the media reactor.
The prior art does not disclose nor fairly suggest the transducer array comprises piezoelectric cells.
The prior art does not disclose nor fairly suggest the electrode pair is angled relative to a plane defined by a wall of the chamber and disposed diagonally between opposing corners of the chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774